Citation Nr: 0812556	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for central 
serous choroidopathy of the right eye.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to December 1994.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for central serous choroidopathy of the 
right eye, rated 10 percent, effective June 2001.  By rating 
decision in January 2005, the RO increased the rating to 30 
percent, also effective June 2001.  The case was before the 
Board in March 2007 when it was remanded for additional 
development.

The record raises a question of whether the veteran might be 
entitled to special monthly compensation for loss of use of 
one eye.  See 38 C.F.R. § 4.79.  That matter has not been 
considered by the RO, and is referred to the RO for 
consideration/appropriate action.


FINDING OF FACT

The 30 percent rating assigned for the veteran's service-
connected central serous choroidopathy of the right eye is 
the schedular rating that is assigned for total loss of 
vision in one eye; enucleation or serious cosmetic defect is 
not shown.  


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
veteran's service connected central serous choroidopathy of 
the right eye.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Codes (Codes) 
6005. 6077 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter addressed herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal is from the initial rating assigned with a grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The veteran is exercising his right 
to appeal the rating assigned.  Regardless, a January 2005 
statement of the case (SOC) and February 2006 supplemental 
SOC (SSOC) properly provided the veteran notice of the 
criteria for rating an eye disability and further notice on 
the downstream issue of an increased initial rating, 
including of what the evidence showed, and why the current 
rating was assigned.  In a March 2006 letter, the veteran was 
given notice regarding ratings and effective dates of awards.  
He has had ample opportunity to respond/supplement the 
record.  Thereafter, a December 2007 SSOC readjudicated the 
matter.  The veteran is not prejudiced by this process; he 
does not allege that notice in this case was less than 
adequate.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The veteran 
has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for VA examinations on several 
occasions, including in 2004, 2005 and 2007.  Evidentiary 
development is complete.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. §  4.84a, Code 6005, the chronic form of 
choroiditis will be rated from 10 percent to 100 percent 
based upon impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity.  An additional 
evaluation of 10 percent will be combined therewith during 
continuance of active pathology.  38 C.F.R. § 4.84a, Code 
6005.

Under 38 C.F.R. § 4.80, the combined ratings for disabilities 
of the same eye may not exceed the amount for total loss of 
vision in that eye unless there is enucleation or a serious 
cosmetic defect added to the total loss of vision.  

The schedular rating for blindness of one eye, having light 
perception only is 30 percent.  38 C.F.R. § 4.84a, Code 6070.  
Where visual acuity in one eye is 20/400, or 10/400, the 
other eye being normal, a 30 percent rating is warranted.  
38 C.F.R. § 4.84a, Codes, 6077, 6074.  

Where loss of vision in one eye is service connected, and 
loss of vision in the other eye is not, the loss of vision in 
the nonservice-connected eye is not considered in rating the 
service connected eye (but is considered normal) unless there 
is total loss of vision in both eyes.  See 38 C.F.R. 
§ 3.383(a)(1).  

The veteran's service medical records show several bouts of 
central serous choroidopathy of the right eye beginning in 
August 1983.  On those occasions, occasional cysts in the 
fovea were noted; these eventually cleared.  On discharge 
examination, visual acuity in the right eye was 20/25 and 
visual acuity in the left eye was 20/20.

A March 2002 VA outpatient treatment record notes the 
veteran's complaint that he had been unable to see in his 
right eye since 1984.  Visual acuity was 20/20 in the left 
eye.  Visual acuity was 20/400 in the right eye, with 
improvement to 20/200, and pinhole diagnosed as choroidopathy 
of the right eye.  Visual confrontational fields were full in 
both eyes.

On October 2004 VA eye examination the veteran complained 
that his vision no longer cleared up after bouts of 
choroidopathy; for the past four years he had a constant 
blind spot in the center of his vision in his right eye.  He 
reported that he had no eye pain, took no medication, and 
received no treatment for his right eye disability.  He did 
not wear glasses.  On examination, visual acuity was 20/20 in 
the left eye and 20/400 in the right eye.  The pupils showed 
an afferent pupillary defect of the right eye.  

On June 2005 VA eye examination the veteran complained of 
blurred vision, especially for reading.  He reported a 
constant blurred spot in the right eye.  He did not take any 
medication for his eyes.  Visual acuity was 20/30 in the left 
eye and 20/400 in the right eye, with improvement to 20/200.  
An afferent papillary defect was noted in the right eye.  The 
examiner stated that the veteran had a history of central 
serous retinopathy in the right eye, and that the veteran's 
vision had been stable for some time.  

On April 2007 VA examination it was noted that the veteran's 
last bout of central serous chorioretinopathy of the right 
eye was in October 1993.  He had never received any treatment 
for this disability, only observation.  Currently, he had no 
central vision in his right eye.  Peripheral vision was 
intact.  He reported no left eye symptoms.  He denied any 
periods of incapacitation due to his right eye symptoms.  
Visual acuity (corrected and uncorrected) was 20/400 in the 
right eye and 20/25 in the left eye.  A visual field defect 
was noted.  A scotoma was present in the right eye, located 
centrally, 10 degrees.  The diagnosis was chronic central 
serous chorioretinopathy of the right eye with stable vision 
at 20/400.  The examiner noted that the veteran was legally 
blind in the right eye based on his visual acuity.  In 
September 2007, an April 2007 Goldmann Visual Field testing 
report was associated with the claims file (the results were 
as noted above).  

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for his service connected right eye disability. 

The veteran's central serous choroidopathy has been rated 30 
percent (under Codes 6005-6077 (for 20/400 vision)) for the 
entire appeal period, and the focus is on those criteria that 
would afford him a rating in excess of 30 percent.  Notably, 
30 percent is the rating provided for blindness of one eye, 
having light perception only.  See 38 C.F.R. § 4.84a, Code 
6070.  

Code 6005 (for choroiditis) provides for rating based on loss 
of vision (as noted above, the disability is now assigned the 
maximum schedular rating on that basis), and on pain, rest 
requirements, and episodic incapacity, with 10 percent added 
for continuation of active pathology.  None of the factors 
other than loss of vision apply.  The service connected right 
eye disability is not shown to cause pain, or to require rest 
or cause incapacity.  Furthermore, the choroiditis has been 
inactive since 1993 (long before the appeal period).  
Regardless, even if such factors were shown, they could not 
result in a higher schedular rating (but would be for 
consideration as to an extraschedular rating) because 
38 C.F.R. § 4.80 prohibits a rating in excess of 30 percent 
for disability of one eye unless there is enucleation or 
serious cosmetic defect in addition to total loss of vision.  
Here, the veteran's eye is intact, and serous cosmetic defect 
is not shown, nor alleged.  

The only other basis for a schedular rating in excess of 30 
percent for service connected disability of a single eye is 
if there is total loss of vision of both eyes, in which event 
loss of vision of the nonservice-connected eye would be 
considered.  See 38 C.F.R. § 3.383.  The veteran does not 
have total loss of vision in his left eye. 

Finally, there is for consideration whether the disability 
picture presented by the veteran's service connected right 
eye disability is such that regular schedular criteria are 
inadequate and referral for extraschedular consideration is 
warranted,  The evidentiary record shows no factors, marked 
interference with employability, frequent hospitalizations, 
e.g., that would render the regular schedular criteria 
inadequate.  Consequently, referral for extraschedular 
consideration is not warranted.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim that doctrine does not 
apply.


ORDER

A rating in excess of 30 percent for central serous 
choroidopathy of the right eye is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


